Exhibit 10.4

EXECUTION VERSION

ALL OF THE INDEBTEDNESS EVIDENCED HEREBY OR ARISING HEREUNDER IS JUNIOR AND
SUBORDINATE (IN RIGHT OF PAYMENT, COLLATERAL SECURITY AND ENFORCEMENT) TO THE
INDEBTEDNESS, OWED BY THE MAKER OR ANY OTHER OBLIGOR, OR ANY SUCCESSOR THERETO,
TO THE PRIVATE BANK AND TRUST COMPANY, TO THE EXTENT AND PURSUANT TO THE TERMS
OF A CERTAIN SUBORDINATION AGREEMENT DATED AS OF AUGUST 13, 2009 (OR ANY
SUCCESSOR AGREEMENT WHICH REPLACES AND REFERENCES SUCH AGREEMENT).

SUBORDINATED NON-NEGOTIABLE PROMISSORY NOTE

 

 

$1,050,000.00

August 13, 2009

          FOR VALUE RECEIVED, IntriCon Corporation (“Maker”), a Pennsylvania
corporation, promises to pay to Jon V. Barron (“Payee”), an individual resident
in the State of California, in lawful money of the United States of America, the
principal sum of One Million, Fifty Thousand Dollars ($1,050,000.00), together
with interest in arrears on the unpaid principal balance at an annual rate equal
to 6%, in the manner provided below; provided, however, at the Payee’s option
upon the occurrence of any Event of Default (as hereinafter defined) and during
the continuance thereof, the principal outstanding under this Note shall bear
interest at an annual rate equal to 10%. Interest shall be calculated on the
basis of a year of 365 or 366 days, as applicable, and charged for the actual
number of days elapsed.

          This Subordinated Non-Negotiable Promissory Note (“Note”) has been
executed and delivered pursuant to and in accordance with the terms and
conditions of the Stock Purchase Agreement, dated the date hereof by and between
Maker and Payee (the “Agreement”), and is subject to the terms and conditions of
the Agreement, which are, by this reference, incorporated herein and made a part
hereof. Capitalized terms used in this Note without definition shall have the
respective meanings set forth in the Agreement. In the event of a conflict or
inconsistency between the provisions of this Note and the provisions of the
Agreement, the provisions of the Agreement will prevail. This Note is unsecured.

 

 

1.

PAYMENTS

 

 

 

1.1          PRINCIPAL AND INTEREST

 

 

 

The principal amount of this Note shall be due and payable in three installments
payable as follows:


 

 

 

 

 

Payment Date

 

Principal Amount

 

August 13, 2010

 

$

350,000

 

August 13, 2011

 

$

350,000

 

August 13, 2012

 

$

350,000

 


--------------------------------------------------------------------------------

All accrued interest on the unpaid principal balance of this Note, through each
payment date set forth above, shall also be due and payable with each payment of
principal as set forth above. Notwithstanding anything to the contrary, all
outstanding principal and accrued interest due hereunder may become immediately
due and payable upon the occurrence of an Event of Default (as defined in
Section 3 below), and shall automatically become immediately due and payable
upon: (i) a sale of the assets of the Maker (including the stock or assets of
subsidiaries of the Company) to which are attributable 90% or more of the
consolidated sales volume of the Company or (ii) the acquisition by any “person”
(as such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934 (the “Exchange Act”), including any affiliate or associate as defined in
Rule 12b-2 under the Exchange Act of such person, or any group of persons acting
in concert (excluding the Company, any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, or any corporation or
other entity owned, directly or indirectly, by the shareholders of the Company
in substantially the same proportion as their ownership of capital stock of the
Company) of “beneficial ownership” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of 50% or more of the combined voting power of the
Company’s then outstanding voting securities.

          1.2          MANNER OF PAYMENT

          All payments of principal and interest on this Note shall be made by
wire transfer of immediately available federal funds to an account designated by
Payee in writing. If any payment of principal or interest on this Note is due on
a day which is not a Business Day, such payment shall be due on the next
succeeding Business Day, and such extension of time shall be taken into account
in calculating the amount of interest payable under this Note. “Business Day”
means any day other than a Saturday, Sunday or legal holiday in the Commonwealth
of Pennsylvania.

1.3      PREPAYMENT

          Maker may, without premium or penalty, at any time and from time to
time, prepay all or any portion of the outstanding principal balance due under
this Note, provided that each such prepayment is accompanied by accrued interest
on the amount of principal prepaid calculated to the date of such prepayment.
Any partial prepayments shall be applied to installments of principal in inverse
order of their maturity.

1.4      RIGHT OF SET-OFF

          Maker shall have the right to withhold and set-off against any amount
due hereunder the amount of any claim for Losses under the Agreement to the
extent provided in Section 11.6 of the Agreement and such withholding or set-off
shall not be considered an Event of Default hereunder.

2.       SUBORDINATION.

                    Notwithstanding anything to the contrary herein, but subject
to the Subordination Agreement referenced in the legend set forth at the top of
the first page of this Note, all present

-2-

--------------------------------------------------------------------------------

and future indebtedness, obligations and liabilities of Maker under this Note
shall be subject and subordinate in right and priority of payment to all present
and future indebtedness, obligations and liabilities of Maker to Maker’s current
lender in respect of borrowed money (“Current Senior Lender”) under and pursuant
to the notes, documents, agreements and instruments executed and/or delivered
between Maker and Current Senior Lender and such notes, documents, agreements
and instruments, as any of them may have been and may hereafter be from time to
time amended, collectively, the “Current Senior Credit Documents”, and/or to any
lender or lenders who may hereafter provide loans and/or credit facilities to
refinance or replace the credit facilities provided to Maker by Current Senior
Lender under the Current Senior Credit Documents (such present and future
indebtedness, obligations and liabilities owed to Current Senior Lender under
the Current Senior Credit Documents and owed to any such replacement or
refinancing lender or lenders in connection with such replacement or refinancing
loans and/or credit facilities, collectively, the “Senior
Indebtedness”);provided that notwithstanding such subordination, but subject to
the terms of any applicable subordination or-inter-creditor agreement, Holder
may receive and retain payments hereunder (including all regularly scheduled
payments of principal and/or interest) for so long as Maker is not in default,
or by such payment would not become in default, under the terms of the Current
Senior Credit Documents, or the credit agreements, documents, agreement or
instruments representing any such replacement or refinancing loans or credit
facilities (collectively, as any of them may have been and may hereafter be from
time to time amended, the “Senior Credit Documents”), and as a result of such
default, Maker would be prohibited under the Senior Credit Documents from making
such payment; provided, however, that, subject to the terms of any applicable
subordination or-inter-creditor agreement, Maker shall make any such payment
promptly after any such default is cured. By acceptance of this Note, the Holder
covenants and agrees, for itself and on behalf of its successors and permitted
assigns, to execute and deliver from time to time any subordination or
inter-creditor agreement reasonably required by any Senior Lender to further
evidence the foregoing subordination.

3.         DEFAULTS

          3.1          EVENTS OF DEFAULT

          The occurrence of any one or more of the following events with respect
to Maker shall constitute an event of default hereunder (“Event of Default”):

          (a)          If Maker shall fail to pay when due any payment of
principal or interest on this Note and such failure continues for ten (10) days
after the due date therefor.

          (b)          If, pursuant to or within the meaning of the United
States Bankruptcy Code or any other federal or state law relating to insolvency
or relief of debtors (a “Bankruptcy Law”), Maker shall (i) commence a voluntary
case or proceeding; (ii) consent to the entry of an order for relief against it
in an involuntary case; (iii) consent to the appointment of a trustee, receiver,
assignee, liquidator or similar official; (iv) make an assignment for the
benefit of its creditors; or (v) admit in writing its inability to pay its debts
as they become due.

-3-

--------------------------------------------------------------------------------

          (c)          If a court of competent jurisdiction enters an order or
decree under any Bankruptcy Law that (i) is for relief against Maker in an
involuntary case, (ii) appoints a trustee, receiver, assignee, liquidator or
similar official for Maker or substantially all of Maker’s properties, or (iii)
orders the liquidation of Maker, and in each case the order or decree is not
dismissed within 90 days.

          (d)          Maker shall: (i) liquidate, wind up or dissolve (or
suffer any liquidation, wind-up or dissolution), (ii) suspend its operations for
a period in excess of 90 days other than in the ordinary course of business or
(iii) take any corporate action to authorize any of the actions or events set in
this paragraph (d).

          (e)          The occurrence and continuation of an “event of default”,
however termed, under any Senior Credit Documents, which results in the
acceleration of the indebtedness thereunder.

          3.2          REMEDIES

          Upon the occurrence of an Event of Default hereunder (unless such
Event of Default have been cured or waived by Payee), Payee may, at its option,
(i) by written notice to Maker, declare the entire unpaid principal balance of
this Note, together with all accrued interest thereon, immediately due and
payable regardless of any prior forbearance, and (ii) exercise any and all
rights and remedies available to it under applicable law, including, without
limitation, the right to collect from Maker all sums due under this Note;
provided, however, that if an Event of Default described in paragraph (b) or (c)
of Section 3.1 above shall occur, the acceleration of the unpaid principal
balance of this Note and accrued interest that would otherwise occur only upon
giving of notice by Payee to Maker as specified above shall occur automatically,
without the giving of any such notice.

4.         ADDITIONAL TERMS

          4.1          NOTICES

          Any notice required or permitted to be given hereunder shall be given
in accordance with Section 12.3 of the Agreement.

          4.2          SEVERABILITY

          If any provision in this Note is held invalid or unenforceable by any
court of competent jurisdiction, the other provisions of this Note will remain
in full force and effect. Any provision of this Note held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.

          4.3          CONTROLLING LAW

          THIS NOTE IS MADE UNDER, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF MINNESOTA APPLICABLE TO AGREEMENTS
MADE AND TO BE PERFORMED SOLELY THEREIN, WITHOUT

-4-

--------------------------------------------------------------------------------

GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAW.

          4.4          JURISDICTION AND PROCESS

          In any action between or among any of the parties, whether arising out
of this Note, the Agreement of any of the agreements contemplated thereby or
otherwise, (a) (i) with respect to any action commenced by Maker, each of the
parties irrevocably consents to the exclusive jurisdiction and venue of the
federal and state courts located in the State of California and (ii) with
respect to any action commenced by Holder, each of the parties irrevocably
consents to the exclusive jurisdiction and venue of the federal and state courts
located in the State of Minnesota, (b) if any such action is properly commenced
in a state court, then, subject to applicable Law, no party shall object to the
removal of such action to any federal court located in such state, (c) EACH OF
THE PARTIES IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY JURY, (d) each of the
parties irrevocably consents to service of process by first class certified
mail, return receipt requested, postage prepaid, to the address at which such
party is to receive notice in accordance with Section 12.3 of the Agreement, and
(e) the prevailing parties shall be entitled to recover their reasonable
attorneys’ fees, costs and disbursements from the other parties (in addition to
any other relief to which the prevailing parties may be entitled).

          4.5          PARTIES IN INTEREST

          This Note shall bind Maker and its successors and assigns. This Note
shall not be assigned or transferred by Maker or Payee without the express prior
written consent of the other party, except by will or, in default thereof, by
operation of law.

          4.6          AMENDMENT; WAIVER

          Any term of this Note may be amended and the observance of any term of
this Note may be waived only with the written consent of Payee. Any such
amendment or waiver shall be effective only for the specific instance and for
the specific purpose for which given.

          4.7          SECTION HEADINGS, CONSTRUCTION

          The headings of Sections in this Note are provided for convenience
only and will not affect its construction or interpretation. All references to
“Section” or “Sections” refer to the corresponding Section or Sections of this
Note unless otherwise specified.

          All words used in this Note will be construed to be of such gender or
number as the circumstances require. Unless otherwise expressly provided, the
words “hereof” and “hereunder” and similar references refer to this Note in its
entirety and not to any specific section or subsection hereof.

[balance of page intentionally left blank]

-5-

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, Maker has executed and delivered this Note as of
the date first stated above.

 

 

 

 

 

INTRICON CORPORATION

 

 

 

 

 

 

By:

/s/ Mark Gorder

 

 

Name:

Mark Gorder

 

 

Title:

President and Chief Executive Officer

 

Signature Page to Note

-6-

--------------------------------------------------------------------------------